Oldham, J. This was an action of assumpsit, brought by the Bank against Bizzell, in the Pulaski Circuit Court, upon a bill of exchange for eleven hundred dollars, drawn by Selden Taylor, in favor of Ezra Crowell upon, and accepted by Bizzell, on the 15th December, 1840, and payable three months after date, at the Union Bank of Louisiana, in New Orleans. The declaration avers that Crowell endorsed the bill to Alvin McDonald, who then endorsed the same to the plaintiff. The defendant pleaded non assumpsit. Upon the trial the plaintiff introduced, and offered in evidence, a bill of exchange, similar to that described in the declaration, with the additional endorsement of “J. H. Crease, Cash.” The defendant objected to the bill being read in evidence, which being overruled by the court, he excepted, and judgment having been rendered for the plaintiff the defendant has prosecuted his writ of error to this court. If Crease was the cashier of the Bank, his endorsement did not divest her legal interest in the bill of exchange unless the endorsement was consummated by delivery to the endorsee. May v. Cassady, 2 Eng. Rep. 376. Watson v. Higgins, ib. 475. If he were not the cashier of the Bank, but the person or agent from whom she received the bill, the endorsement did not constitute a variance between the bill offered in evidence, and that described in the declaration. Where all the endorsements are in blank, the holder may make himself, at his pleasure, the immediate endorsee of any one of them, or he may derive his title through them all in succession. Story on Bills, p. 231, sec. 208, and note 3. Judgment affirmed.